Citation Nr: 1714130	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  14-26 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychological disability (mental disorder), to include anxiety, depression, anti-social personality disorder, and posttraumatic disorder (PTSD) (collectively referred to as psychiatric disorder).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1958 to July 1960.  The Board notes that the Veteran received a discharge "under other than honorable conditions," which was later changed to honorable.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's petition to reopen his claims for a psychological disability (mental disorder), anxiety, depression, anti-social personality disorder, and denied service connection for PTSD.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Although the RO has characterized the Veteran's claim for a psychiatric disorder as separate issues for a psychological disability (mental disorder), anxiety, depression, anti-social personality disorder, and PTSD, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As the Veteran's claim relate to a psychiatric disorder, for purposes of clarity the Board has condensed the previously denied claim into a single issue, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For the reasons indicated below, the reopened claim has been bifurcated into claims for service connection for a psychiatric disorder other than PTSD and service connection for PTSD.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder is addressed in the decision below and the issues of entitlement to service connection for a psychiatric disorder other than PTSD and service connection for PTSD are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a psychological (mental) disorder, PTSD, depression, and denied the Veteran's petition to reopen his claim for anti-social personality disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.
 
2.  Evidence received since the October 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 decision that denied the claim for entitlement to service connection for a psychiatric disorder, to include denial of the Veteran's petition to reopen a claim for anti-social personality disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).
 
2.  Evidence received since the October 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a psychiatric disorder have, therefore, been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By way of background, in an October 2004 rating decision, the Veteran's claim for service connection for a psychological (mental) disorder, depression, PTSD was denied, as well as the petition to reopen the claim for service connection for anti-social personality on the basis that that the Veteran's service treatment records did not indicate a psychological disability that was incurred in or caused by service, the Veteran did not have a diagnosis of PTSD, and there was no new and material evidence received in support of his claim for service connection for anti-social personality disorder.  The Veteran was notified of the denial in a letter in the following month, but did not appeal the decision.  In addition, the Veteran did not submit new and material evidence within the one year appeal period.  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Subsequently, the Veteran petitioned to reopen his claim of service connection for a psychological condition and PTSD in April 2010.  In February 2012, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for a psychological disability, depression, anxiety, PTSD, and anti-social personality disorder, because the evidence submitted was not new and material.  

The evidence received since the October 2004 rating decision includes a June 2010 statement from the Veteran, as well as a January 2012 VA examination report, in which the Veteran indicated that his psychiatric symptoms and the in-service court martials he received stemmed from enduring mistreatment in service due to his race.  He further indicated that he was attacked, which resulted in a broken jaw and zygoma (cheek), as noted in his service treatment records.  As this evidence relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a psychiatric disorder, reopening of the claim is warranted.


ORDER

The application to reopen the claim for entitlement to service connection for a psychiatric disorder is granted.


REMAND

The Veteran contends that his psychiatric disorders are due to mistreatment he endured because of his race during service.  In June and July 2010 statements, he contends that he was the victim of racial abuse and threatened with physical harm, and he suffered a broken cheek and jaw bone on separate occasions.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  The Board has therefore bifurcated the claim now on appeal into service connection for a psychiatric disorder other than PTSD and service connection for PTSD.

With regard to service connection for a psychiatric disorder other than PTSD, every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  In this case, a psychiatric disorder, anxiety reaction, was noted on the entrance examination.  Consequently, the Veteran is not presumed sound with regard to his psychiatric condition.

Pursuant to 38 C.F.R. § 3.304(f), however, service connection for PTSD requires the following: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  Kays v. Snyder, 846 F.3d 1208, 1211 (Fed. Cir. 2017).  Thus, the issues relating to the presumption of soundness are not for consideration in this regard.

The Veteran was afforded an initial PTSD VA examination in January 2014.  The Veteran reported that during his service in Germany, he was attacked twice and sustained a fractured jaw in April 1959 and a fractured cheek in September 1959.  He also reported that he was in one instance drinking during guard duty for which he received a court martial.  He indicated that he was incarcerated in the stockade for six months and reported that he was a troublemaker.  The Veteran reported having memories and occasional nightmares about "dying" that started after his son was killed in 1990 in a gang related incident. 
 
The examiner noted that Veteran did not report any history of psychiatric problems prior to service.  The examiner further noted that the Veteran's August 1958 entrance examination seems to suggest that the Veteran had an anxiety disorder prior to his entry onto active duty; however, the Veteran reported no such disorder or treatment for such a disorder prior to the military service.  The examiner also noted that the Veteran had been receiving VA treatment for the past two years and has an extensive history of substance use.

The examiner opined that although the Veteran did have an in-service stressor, the Veteran did not meet the criteria for a current diagnosis of PTSD because he did not report persistent or clinically significant nightmares.  The examiner also opined that the Veteran did not have a mental disorder, which clearly and unmistakably existed prior to service, that was aggravated beyond its natural progression during his service based on the Veteran's history and data provided by the Veteran.

The Veteran underwent an additional PTSD VA examination in March 2016.  The Veteran reported stressors of his son being shot and killed in a robbery attempt and being shot at by his brother-in-law during an argument over money that the Veteran owed him. 

The examiner provided a diagnosis of dysthymia and opined that it is unrelated to military related stressor because the Veteran attributed his depression to his failure of taking better care of his son and his lengthy and repeated incarcerations because of his legal problems.  The examiner also indicated that the Veteran stressors met the criteria for PTSD diagnosis, however, neither of the two stressors cited are military service related.  Furthermore, the examiner indicated that symptomatic manifestations related to these stressors did not meet DSM-5 diagnostic criteria for PTSD.

The Veteran has asserted that his symptoms began after enduring the mistreatment from service, to include the reported attacks which resulted in a broken cheek and jaw, and that the court martials were a direct result of him standing up for himself.  

The Board finds these opinions are inadequate.  Given the anxiety reaction noted at entry, the issue primary issue with regard to the psychiatric disorders other than PTSD is whether such was aggravated by service and the Veteran has a current disability relating to this aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) ("[I]f a preexisting disorder is noted upon entry into service ... the veteran may bring a claim for service-connected aggravation of that disorder").  The January 2014 opinion was ambiguous with regard to the issue of aggravation.  Moreover, neither opinion specifically addressed the Veteran's contentions regarding the onset and continuity of his symptoms.  In addition, both opinions appear to be by the same physician, who is not identified as a psychiatrist or psychologist. 

Accordingly, a remand is warranted for opinions by a VA psychiatrist or psychologist to address these deficiencies, and provide rationale for the opinions reached.  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the claims are being remanded, any updated VA treatment records should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.    Obtain any outstanding updated VA treatment records. 

2.  Request an opinion from a VA psychiatrist or psychologist.

(A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence).  It should be confirmed that such records were available for review.

The psychiatrist or psychologist should clearly identify all psychiatric disorders-to include depression, anxiety, and PTSD-that have existed since approximately April 2010, the date of the Veteran's claim in this case (even if now asymptomatic or resolved).  

The psychiatrist or psychologist is then asked to answer the following questions:

As to any diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that such disorder is related to aggravation of the Veteran's preexisting psychiatric disorder.

If PTSD is diagnosed, is it at least as likely as not that the PTSD is due to one of the Veteran's claimed in-service stressors.

In answering the above, the psychiatrist of psychologist should comment on the service personnel records, which indicate the Veteran received several disciplinary actions and was described as having a negative attitude and getting in constant trouble.  The psychiatrist or psychologist should not rely solely on the absence of medical records as a basis for the opinion and should consider the Veteran's statements, particularly his reports of continuity of symptoms.

The psychiatrist or psychologist should provide complete rationale for each opinion expressed and conclusion reached. 

3.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


